DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to applicant’s filing dated 01/28/2022. Claims 1-20 are currently pending.

Response to Arguments
	Examiner withdraws the rejection of claim 1-20 under 35 U.S.C. 103. However, the rejection under 35 U.S.C. 101 directed to non-statutory subject matter of claims 1-20 is maintained. The rejections are as stated below.
	With respect to the previous 35 U.S.C 101 rejection of claim 1, Applicant argues the claims are not directed to an abstract idea and are further integrated into a practical application. 
Examiner respectfully disagrees. The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the previous claimed limitations as discussed in the previous office action rejection. Examiner addressed all the claim limitations in light of the new 2019 Patent Eligibility Guidance (2019 PEG).
“In Prong One, examiners evaluate whether the claim recites a judicial exception.[20] This prong is similar to procedures in prior guidance except that when determining if a claim recites an abstract idea, examiners now refer to the subject matter groupings of abstract ideas in Section | instead of comparing the claimed concept to the USPTO's prior “Eligibility Quick Reference Sheet Identifying Abstract Ideas.”” (2019 PEG, page 54, column 1).

“These revised patent examination procedures are designed to more accurately and consistently identify claims that recite a practical application of a judicial exception (and thus are not “directed to” a judicial exception), thereby increasing predictability and consistency in the patent eligibility analysis. This analysis is performed at USPTO Step 2A, and incorporates certain considerations that have been applied by the courts at step one and at step two of the Alice/Mayo framework, given the recognized overlap in the steps depending on the facts of any given case.” (2019 PEG, page 53, column 3).

As a result, Step 2A Prong 1 determines if a claim is directed to those grouping and subgroupings along with an explanation of why it is directed to such. 
“First, the rejection should identify the judicial exception (i.e., abstract idea enumerated in Section | of the 2019 PEG, laws of nature, or a natural phenomenon) by referring to what is recited (i.e., set forth or described) in the claim and explaining why it is considered to be an exception (Step 2A Prong One). There is no requirement for the examiner to provide further support, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), for the conclusion that a claim recites a judicial exception.” 
“For abstract ideas, the rejection should explain why a specific limitation(s) recited in the claim falls within one of the enumerated groupings of abstract ideas (i.e., mathematical concepts, mental processes, or certain methods of organizing human activity) or provide a justification for why a specific limitation(s) recited in the claim is being treated as an abstract idea if it does not fall within the enumerated groupings of abstract ideas in accordance with the “tentative abstract idea” procedure in the 2019 PEG.”
In the non-final mailed 10/26/2021 examiner performs the analysis and clarifies that “...the abstract idea noted in the independent claims...are directed to a “mental process” concept. Under Step 2A Prong 1, Applicant submits that the claims are not directed to a judicial exception and cannot be performed by the human mind. Examiner respectfully disagrees. The 2019 Revised Guidance explains that “mental processes” include acts that people can perform in their minds or using pen and paper, even if the claim recites that a generic computer component performs the acts. The claims disclose receive probe data points, determine a location for each of the probe data points, determine probe data point candidates for a first edge of a building, determining a number of statistically significant peaks and provide data for navigational assistance based on the computed accessors to the building. These steps fall into the menial processes grouping of abstract ideas as they include data collection. These are tasks that may be performed with pen and paper. The claims are directed to an abstract idea. This is sufficient under the guidelines of the 2019 PEG and October 2019 Update as cited above. Accordingly, it seems reasonable to examiner to group the abstract idea under “Mental process” concept.” as enumerated in Section 1 of the 2019 PEG.
The claims recite additional elements additional to the abstract concepts, which include, deflecting, by at least one sensor unit of the vehicle, al least one feature that is in an environment of the vehicle and that is included in the first map, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. This additional step amount necessary data gathering and generic computer components wherein al uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.04(q).
In contrast, the instant claims are different, the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. The claims here are not directed to a specific improvement to computer functionality nor an inventive solution to any computer specific problem.
For these reasons the rejection under 35 U.S.C. 101 directed to non-statutory subject matter set forth in this office action is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 2A – Prong 1:
Claims 1, 9 and 17 recites the abstract idea concept of system (Claim 1), a computer program product (claim 9) and a method (claim 17) of determining building accessors based on probe information. This abstract idea is described in at least claims 1, 9 and 17 by, determine a location for each of the probe data points, determine probe data point candidates for a first edge of a building, wherein the probe data point candidate for the first edge of the building have a location within a buffer zone of the first edge of the building; determine, of the probe data point candidate, probe data point entering or exiting the building; generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building; apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram; determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building, are considered mental process steps. The identified claim limitations that recite an abstract idea fall within the enumerated groupings of abstract ideas in Section 1 of the 2019 Revised Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
The limitations of determine a location for each of the probe data points, determine probe data point candidates for a first edge of a building, determine, of the probe data point candidate, probe data point entering or exiting the building, and determine, a number of statistically significant peaks as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a system for determining building accessors based on probe information, nothing in the claim elements precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, claim 1 recites an abstract idea.
Under Step 2A – Prong 2:
The claim recite additional elements to the abstract idea. However, these additional elements fails to integrate into a practical application.
Claim 1 recites, memory comprising map data and processing circuitry, receive probe data points, each probe data point received from a probe apparatus of a plurality of a plurality of probe apparatus, each probe apparatus comprising one or more sensors and being associated with a user, wherein each probe data point comprises location information and trajectory information associated with the respective probe apparatus, provide data for navigational assistance based on the computed accessors to the building. Which is mere data gathering that is simply employed as a tool to collect information and reporting results, which is insignificant extra solution activity as the step simply gathers data necessary to perform the abstract idea. These additional steps amount necessary data gathering and reporting results, wherein all uses of the recited abstract idea require such data gathering or data output. See MPEP 2106.05(g). 
Under Step 2B:
Regarding Step 2B of the 2019 PEG, independent claim 1 does not include additional elements (considered both individually or in combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to nothing more than applying the exception using a generic computer component. Generally applying an exception using a generic computer component cannot provide an inventive concept. And as discussed above, the additional limitations of memory comprising map data and processing circuitry, each probe data point received from a probe apparatus of a plurality of a plurality of probe apparatus, each probe apparatus comprising one or more sensors and being associated with a user, wherein each probe data point comprises location information and trajectory information associated with the respective probe apparatus, the examiner submits that these limitations are insignificant extra- solution activities.
Further, a conclusion that an additional element is insignificant extra solution activity in Step 2A should be re-evaluated in Step 2B to determine if they are more than what is well-understood routine and convention activity in the field. The additional limitations of each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being associated with a user, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram, from the multi-modal histogram, are well-understood, routine and conventional activities because the background recites that the processor may, for example, be configured to perform the operations by performing hardware implemented logical functions, executing stored instructions, or executing algorithms for performing each of the operations. Further the mere collection of data or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as itis here). See MPEP 2106.05(d). Therefore, claims 1, 9 and 17 are ineligible under 35 U.S.C. 101.
Regarding claim 2-8, 10-16, 19 and 20: 
Dependent claims 2-8, 10-16, 19 and 20 only recite limitations further defining the mental processes and recite further data gathering. These limitations are considered mental processes without significantly more elements to the abstract idea.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Allowable Subject Matter
	Claims 1-20 would be allowable of rewritten or amended to overcome the rejections under 35 U.S.C. 101, set forth in this office action.
Wu discloses a mapping system comprising: a memory comprising map data; and processing circuitry configured to: 
receive probe data points, each probe data point received from a probe apparatus of a plurality of probe apparatuses, each probe apparatus comprising one or more sensors and being associated with a user, wherein each probe data point comprises location information and trajectory information associated with the respective probe apparatus (See at least ¶47); 
determine a location for each of the probe data points (See at least ¶48); 
determine probe data point candidates for a first edge of a building, wherein the probe data point candidates for the first edge of the building have a location within a buffer zone of the first edge of the building (See at least ¶47, 48 and Fig. 2);
determine, of the probe data point candidates, probe data points entering or exiting the building (See at least ¶119); 
Dorum teaches determine, from the multi-modal histogram, a number of statistically significant peaks, wherein each statistically significant peak represents an accessor to the building in the first edge of the building; and provide data for navigational assistance based on the computed accessors to the building (See at least ¶44).

None of the prior art of record reference taken individually or in combination with the prior art of record discloses:
(Claims 1, 9 and 17) “generate, from the probe data points entering or exiting the building, a probe density histogram for the first edge of the building, wherein the probe density histogram represents a volume of probe data points at each of a plurality of positions across a width of the first edge of the building; apply a deconvolution method to the probe density histogram to obtain a multi-modal histogram.”
In combination with the remaining elements and features of the claimed invention. It is for those reasons that the applicant’s invention defines over the prior art of record.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.M.K./Examiner, Art Unit 3662          

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662